number release date id office uilc cca_2012030111334945 ---------------------------- from ----------------------- sent thursday march am to ------------------ cc -------------------------------------------- subject invalid poa authorization this is to confirm our conversation regarding the taxpayers' power_of_attorney and tax authorization as discussed the forms poa and authorization should not be accepted by the irs as a result of two flaws each of which render the poa and authorization invalid or at a minimum call into question the validity of the documents first the taxpayers signed the documents as executor for themselves there are no estates or other entities involved in this case only individual taxpayers the taxpayers' names in box must match the names of the taxpayers in the signature box and be signed by the taxpayers on their own behalf these taxpayers appear to be signing the forms on behalf of a_trust rather then themselves the personal trust being an argument and strategy used by tax defiers for the poa and authorization to be valid and accepted by the irs there must be no question as to who is granting the poa authority and that person must unequivocally sign the documents attesting to the granting of the poa and authority these taxpayers have not done so and the forms and should be rejected second the taxpayers have altered the jurats on the forms by adding the phrase all rights reserved ucc ucc states that a party that with explicit reservation of rights performs or promises performance or assents to performance in a manner demanded or offered by the other party does not thereby prejudice the rights reserved such words as without prejudice under protest or the like are sufficient the addition of this phrase to documents is another tax defier argument strategy that is used for various arguments including the individual is a sovereign person not subject_to federal_law in this case it appears that the taxpayers do not intend to unequivocally grant authority to the named representatives believe they are doing so under duress etc enabling them to argue in future court proceedings that the actions taken on their behalf by the poas are invalid and unenforceable this is a frivolous argument that would not prevail in a court_proceeding regardless the addition of the phrase puts the validity of the forms and into question and as such should not be accepted by the irs sec_601_502 lists the requirements for a power_of_attorney and subsection of that section requires a clear expression of the taxpayer's intention concerning the scope of authority granted to the recognized representative s the taxpayers' additions to the forms makes their intention unclear at a minimum based on the reasons discussed above we advise the irs to reject the forms and and advise the representatives that unaltered documents must be submitted before the irs will discuss the taxpayers' case with the representatives or allow the representatives to act on behalf of the taxpayers please let me know if you have any questions or would like to discuss further
